DETAILED ACTION
Status of Claims
Claims 8-9, 11-12, 14-16, and 18-20 have been amended.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
103 Rejection:
Applicant asserts that the previously cited prior art, whether taken alone or in any reasonable combination, do not fully disclose the disclosed inventions as claimed in claims 1, 8, and 15. The examiner respectfully disagrees. 
Applicant specifically points to the following limitation as failing to be explicitly disclose by the previously cited prior art: “receiving digital signatures at the blockchain from the first blockchain member and the second blockchain member”. Primary reference Wang discloses a blockchain containing at least a first blockchain member/computing entity and a second blockchain member/computing entity configured to transmit digital information/data (i.e. blocks) to other nodes of the blockchain and receive information/blocks from at least a first and a second other member nodes of a blockchain(See Wang: Col. 5, lines 48-61). Secondary reference Verma discloses transmitting by a computing device and receiving by a blockchain node, a data message/digital information comprising at least a digital signature (See Verma: Para. [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of a blockchain receiving from, at least a first and a Wang to receive, from the first and second blockchain members/computing entities of Wang the data message comprising a digital signature as disclosed by Verma as a substitute for the transmitted digital information from both members in order to increase the overall security of the system through the introduction of an additional security element in the form of a digital signature.
Thus, based on the above rationale, the examiner concludes that the invention as claimed is fully disclosed by the combination of previously cited prior art and therefore must maintain the previously filed 103 rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10365922 B1) in view of Verma et al. (US 20190322426 A1).

In regards to Claim 1, 8, and 15, Wang discloses:
A method, a system configured to perform steps, and a non-transitory computer readable storage medium comprising a processor configured to perform steps, comprising: identifying a proposal associated with a first blockchain member and a second blockchain member (See Wang:. Col 1, lines 44-51 – “receiving a proposal response from at least a portion of the peer nodes, each of the proposal responses including a verification of the unique signature; ; 
generating a key/value pair for the proposal (See Wang: col. 1, lines 66-67 – “generating a transaction proposal that includes key value pairs”); 
creating a writeset comprising the key/value pair (See Wang: col. 9-10, lines 63-67 and 1-8 – “The EndorseTransaction function 403 is then executed to produce transaction results that may include a response value, a read set, and a write set. In some implementations, a response value includes a response status (e.g., an HTTP status code 200 (SUCCESS) indicating the endorsement transaction was successful). A read set may include versions of key value pairs that are to be read in the distributed ledger 231. A write set may include the versions of key value pairs that are to be written in distributed ledger 231.”); 
storing the writeset in a blockchain (See Wang: col 10, lines 5-8 – “A write set may include the versions of key value pairs that are to be written in distributed ledger 231.”); 
validating the proposal as an agreement (See Wang: col. 2, lines 4-7 – “generating an endorsed transaction proposal based on validating the proposal responses according to an endorsement policy, wherein the endorsed transaction proposal includes the received proposal response and the transaction proposal”).

Wang fails to explicitly disclose:
receiving digital signatures at the blockchain from the first blockchain member and the second blockchain member; 

However, in a similar field of endeavor, Verma discloses:
receiving digital signatures at the blockchain from a computing device (See Verma: Para. [0006] – “generating, by the computing device, a digital signature using the private key; and ;

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of a blockchain receiving from, at least a first and a second member node, digital information as disclosed by Wang to receive, from the first and second blockchain members/computing entities of Wang the data message comprising a digital signature as disclosed by Verma as a substitute for the transmitted digital information from both members in order to increase the overall security of the system through the introduction of an additional security element in the form of a digital signature.

Claims 2-4, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Verma in further view of Kondo (US 20180365686 A1).

In regards to Claim 2, 9, and 16, the combination of Wang and Verma discloses the method of claim 1 but fails to explicitly disclose:
invoking a sending function of a smart contract to store the proposal in a notification as part of a blockchain transaction; identifying a request to access the proposal; and invoking a proposal access function of the smart contract.

However, in a similar field of endeavor, Kondo discloses:
invoking a sending function of a smart contract; identifying a request to access; and invoking a access function of the smart contract (See Kondo: Para. [0020] – “To access the data in the blockchain, a user may invoke a query function of the smart contract by sending a smart contact request that includes the query as a transaction request. This query function can typically be .

Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date to use the smart contract functionality of Kondo in order to store the proposal of Wang and Wang and Verma in the blockchain and allow access to information regarding said transaction in order to increase the overall usefulness of the system by ensuring that user are able to access data on the blockchain.

In regards to Claim 3, 10, and 17, the combination of Wang, Verma and Kondo discloses the method of claim 2. Wang and Verma fails to explicitly disclose:
wherein the proposal access function is invoked with a private key associated with the second blockchain member.

However, Kondo discloses:
the proposal access function (See Kondo: Para. [0020] – “To access the data in the blockchain, a user may invoke a query function of the smart contract by sending a smart contact request that includes the query as a transaction request. This query function can typically be called while the smart contract is running (i.e., before the expiration time is reached), but conventionally there is no way to access the data when the expiration time of the smart contract has been reached and the smart contract is no longer running.”). 

Wang and Verma in combination with the proposal access function of Kondo in order to increase the overall security of the system by ensuring the any access of information on the blockchain required a private key for authorization.

In regards to Claim 4, 11, and 18, the combination of Wang, Verma, and Kondo discloses the method of claim 1. Wang and Verma fail to explicitly disclose:
further comprising: receiving the proposal and a private key associated with the first blockchain member (See Wang: col. 1, lines 66-67 – “generating a transaction proposal that includes key value pairs” – Wang discloses generating a transaction proposal including key value pairs which include a public and private key for each transaction member)
at a computing node configured to execute the smart contract.

Kondo discloses:
a computing node configured to execute the smart contract (See Kondo: Para. [0020] – “To access the data in the blockchain, a user may invoke a query function of the smart contract by sending a smart contact request that includes the query as a transaction request. This query function can typically be called while the smart contract is running”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the computing node configured to execute a smart contract of Kondo in order to receive the proposal and private key of the system of Wang and Verma in order to increase the overall efficiency of the system by leveraging automated smart contract functionality.

Claims 5-6, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Verma in further view of Subramaniam (US 20200014527 A1)

In regards to Claim 5, 12, and 19, the combination of Wang and Verma discloses the method of claim 1 but fails to explicitly disclose:
further comprising: generating a different key/value pair for a notification used to transfer the proposal, and wherein creating the writeset further comprises including the different key/value pair in the writeset.

However, in a similar field of endeavor, Subramaniam discloses:
Generating a different key/value pair (See Subramaniam: Para. [0153] – “For example, a first key pair can be dedicated for use in viewing a first set of one or more blocks of the blockchain-based ledger 602 and a second, different key pair can be dedicated for use in viewing a second, different set of one or more blocks of the blockchain-based ledger 602. Other examples are possible as well.” – Subramaniam discloses a system capable of using/generating different key pairs for different access instances of the blockchain). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the different key/value pair for different accesses of Subramaniam for the notification and writeset of Wang and Verma in order to increase the overall security of the system by ensuring that spoofed key pairs cannot be reused to access other data on the blockchain.

In regards to Claim 6, 13, and 19 the combination of Wang, Verma, and Subramaniam discloses the method of claim 5. The combination of Wang and Verma fails to explicitly disclose:
wherein the agreement comprises the key/value pair and the different key/value pair.

Subramaniam discloses:
the different key/value pair (See Subramaniam: Para. [0153] – “For example, a first key pair can be dedicated for use in viewing a first set of one or more blocks of the blockchain-based ledger 602 and a second, different key pair can be dedicated for use in viewing a second, different set of one or more blocks of the blockchain-based ledger 602. Other examples are possible as well.”).

Therefore, it would have been obvious to one of ordinary skill in the art to include the different key/value pair of Subramaniam in combination with the key/value pair of the combination of Wang and Verma into the agreement of the combination of Wang and Wang Quen in order to increase the transparency of the overall system by including all the key pairs within the final agreement.

Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Verma in further view of Subramaniam and Yoon et al. (US 20190354693 A1)

In regards to Claim 7, 14, and 20, the combination of Wang, Verma, and Subramaniam discloses the method of claim 5 but fails to explicitly disclose:
further comprising: generating a universally unique identifier (UUID) that identifies the agreement; and creating the notification to include the UUID and names of the first blockchain member.

However, in a similar field of endeavor, Yoon discloses:
Generating a universally unique identifier (See Yoon: Para. [0048] – “In this step, the data owner (or blockchain node acting on behalf of the data owner) generates a UUID of the data, a symmetric key for the data, and metadata of the medical data.”).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use the UUID generation of Yoon the identify the agreement of the combination of Wang, Verma, and Subramaniam as well as create the notification of the combination using the UUID of Yoon in combination with the name of the first blockchain member of Wang, Verma, and Subramaniam in order to increase the overall security of the system by ensuring spoofing cannot occur due to the use of a UUID.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3699          

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685